Citation Nr: 0716207	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-27 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for degenerative 
joint disease of the lumbar spine, now rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965 
and from January 1967 to February 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and a 20 percent rating for degenerative 
joint disease of the lumbar spine. 

In his September 2003 appeal, the veteran requested a hearing 
before the Board, but he withdrew the request in writing in 
June 2005. 


FINDINGS OF FACT

1.  Prior to February 7, 2006, the veteran's degenerative 
joint disease of the lumbar spine was manifested by a 
moderate limitation of motion with daily pain and occasional 
more severe exacerbations.  X-rays showed mild facet joint 
hypertrophy at one location.  The veteran's developmental 
scoliosis and shorter right leg contributed to spinal 
misalignment.  The veteran used a leg brace, orthopedic 
shoes, a lumbar corset, and a cane for support. 

2.  On February 7, 2006, the veteran's lumbar spine disorder 
was manifested by limitation of motion of 40 degrees flexion 
(30 degrees with repetition), 10 degrees extension, and 15 
degrees lateral flexion and rotation.  Motion was limited by 
pain.  
The veteran experienced daily pain with occasional 
exacerbations that limited mobility.  


CONCLUSION OF LAW

Prior to February 7, 2006, The criteria for an increased 
rating for a lumbosacral spine disability were not met.  As 
of February 7, 2006, the criteria for an increased rating of 
40 percent, but not greater, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2001); 
DC 5293 (2003); DC 5237, 5242, 5243 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002 and June 2003; 
rating decision in June 2002; a statement of the case in July 
2003; and a supplemental statement of the case in July 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2006 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an Army infantryman and paratrooper.  
The veteran's first claim for service-connection for a spine 
disability was denied in August 1970.   The veteran's 
petition to reopen the final disallowed claim was received by 
the RO in June 1991.  After protracted development, 
adjudication, and appeal, the RO granted service connection 
and a 20 percent rating in June 2002, effective June 25, 
1991.  The veteran contends that his lumbar spine disability 
is more severe, and he seeks a higher initial rating.

The regulations for rating disabilities of the spine were 
twice revised during the pendency of this appeal, effective 
September 23, 2002; and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 
2003).  The Court of Veteran's Appeals (Court) has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas.  Accordingly, that rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 (May 4, 2004). 

In short, amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).   Since 
the veteran timely appealed the rating initially assigned for 
his disability, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.

Prior to September 26, 2003, a 20 percent rating was 
warranted if there were muscle spasms on extreme forward 
bending or loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation was also warranted when only some of these 
symptoms were present if there was also abnormal mobility on 
forced motion.
38 C.F.R. § 4.71a, DC 5295 (2001).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion:  20 percent 
if moderate; and 40 percent if severe.  38 C.F.R. § 4.71a, DC 
5292 (2001).  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent if symptoms were moderate with 
recurring attacks, and 40 percent for severe symptoms, with 
recurring attacks and with intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2001).

Effective September 23, 2002, intervertebral disc syndrome 
was rated under a formula based on incapacitating episodes, 
discussed in more detail below.  38 C.F.R. § 4.71a, DC 5293 
(2003). 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2006).   In 
his February 2006 examination, the veteran stated that he 
experienced episodes every one to two months that required 
him to rest in bed.  However, there are no medical records 
that show treatment and bed rest ordered by a physician.  
Therefore, these criteria are not applicable because 
incapacitating episodes that meet the regulatory definition, 
with bed rest prescribed by a physician, are not shown. 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal contour such as 
scoliosis.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
This rating formula applies to lumbosacral strain, 
spondylolisthesis, sacroiliac injury and weakness, and 
spondylolisthesis and instability.  It may be applied to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, DC 
5236, 5237, 5239, 5243 (2006).

Normal ranges of motion for the lumbar spine are 90 degrees 
flexion, and 30 degrees extension, lateral flexion, and 
rotation.  38 C.F.R. § 4.71a, Plate V (2006). 

The schedule also requires the evaluation of any associated 
objective neurological abnormalities separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).   However, the evidence here does not show any diagnosed 
associated neurological abnormality to be rated, thus this 
provision is inapplicable.

Prior to 1991, the veteran had been diagnosed with a short 
right leg and scoliosis of the spine, both found to be 
developmental deficits.  However, his military duties in 
Vietnam required parachute jumping and carrying heavy 
equipment on foot patrols for extended periods.  He was 
prescribed orthopedic shoes and a leg brace, and he used a 
cane for support.  

In September 1995, a VA examiner noted that the veteran's 
posture was erect when sitting and when standing with the 
shoes and leg brace.  However, when standing without the 
appliances, the veteran exhibited moderate scoliosis and 
right pelvic tilt.  The examiner noted the results of X-rays 
from September 1994 that showed specific narrowing of the 
space at T12-L1 with considerable degenerative joint disease 
and large osteophytes at that location.  However, an X-ray 
report in the file dated in September 1994 showed no evidence 
of arthritic changes or disc space narrowing.   The examiner 
did not measure range of motion.  X-rays dated September 1995 
but not discussed by this examiner showed facet joint 
osteoarthritis at L5-S1 without evidence of acute fracture or 
subluxation.  Disc spaces were maintained and the sacroiliac 
joints were normal.  

In February 1997, the same VA examiner noted that the veteran 
was using a lumbar corset in addition to the other appliances 
and that he continued to experience acute lumbar pain two to 
three times per year.  The examiner measured the range of 
motion as 60 degrees flexion, 20 degrees extension, and 20 
degrees lateral motion and referred to X-rays that continued 
to show mild degenerative joint disease.  In April 1997, a 
private physician also examined the veteran and discussed his 
military duties and the effects of the shortened leg.  He 
noted no neurological deficits and confirmed X-ray findings 
of facet joint hypertrophy.  He stated that the veteran was 
not a candidate for surgery but would probably experience 
chronic pain for the remainder of his life. 

In November 1998, a VA examiner noted that the veteran had 
been using a TENS unit as well as a heating pad once per week 
and pain medication as needed. He also continued to use the 
cane and other appliances.  The examiner measured range of 
motion of the lumbar spine as 50 degrees flexion with pain; 
and 30 degrees extension, 40 degrees lateral motion, and 35 
degrees rotation without pain.  The examiner referred to the 
September 1995 X-rays and diagnosed degenerative joint 
disease of the lumbar spine. 

In May 2002, a VA orthopedic surgeon reviewed the claims file 
and prepared a report in advance of an examination.  However, 
the veteran did not appear, and no clinical data was 
obtained.  The orthopedic surgeon's comments from review of 
the records were consistent with previous diagnoses.  

In February 2006, a VA examiner noted the veteran's reports 
of continued daily moderate low back pain with severe flare-
ups every one to two months.  The veteran reported that he 
remained in bed during flare-ups that were caused by weather 
changes or exertion.  The veteran reported continued use of 
orthopedic shoes and a cane and was able to walk about one-
quarter mile with tenderness or guarding that caused an 
abnormal gait.  Range of motion was measured as 40 degrees 
flexion (pain starting at 10 degrees), 10 degrees extension, 
15 degrees lateral flexion, 15 degrees rotation with pain at 
the limits of motion.  Flexion was further limited to 30 
degrees on repetitive motion.  No neurological deficits were 
noted.  X-rays confirmed normal anatomic alignment of the 
lumbar spine with no acute fractures, subluxation, or 
abnormal disc spacing.  Mild facet joint osteoarthritis was 
shown at L5-S1.  The examiner noted that the veteran's low 
back condition would prevent exercise and participation in 
sports and would have a moderate impact on daily activities 
such as household chores and shopping.  

As a preliminary matter, the Board notes that X-rays obtained 
in September 1995, February 1997, and February 2006 showed 
substantially the same conditions.  The September 1994 X-ray 
results discussed by an examiner in 1995 were inconsistent 
with a September 1994 X-ray report in the file.  Therefore, 
the Board will place greater weight on the X-rays obtained in 
1995 and later.  As there is no evidence of neurological 
deficits or incapacitating episodes requiring bed rest 
prescribed by a physician and associated treatment by a 
physician, these criteria will not be applied. 

Under the old regulations, the veteran's lumbar disability 
does not warrants a rating greater than 20 percent.  He 
experienced persistent pain with exacerbations several times 
per year.  There was no early evidence that he was unable to 
ambulate during an exacerbation or that he experienced muscle 
spasms.  However, the veteran's range of motion was 
moderately limited since flexion was measured as 60 degrees 
in 1997 and as 50 degrees in 1998.  A higher rating was not 
warranted because the limitation of motion was not severe and 
because the veteran obtained relief from rest, medication, 
and the use of supportive appliances.  Although there was 
limitation of lateral motion measured as 20 degrees and mild 
osteoarthritic changes identified by X-ray, there was no 
notation of a positive Goldwaithe's sign and no confirmed 
narrowing of the joint spacing.  Spinal misalignment was 
found to be developmental and related to the veteran's 
shorter right leg.  That spinal misalignment resolved with 
the use of shoes and appliances.  Developmental defects are 
not diseases or injuries within the meaning of the pertinent 
statutes and regulations and are not rated.  38 U.S.C.A. 
§ 1110, 1151; 38 C.F.R. § 3.303(c).

The Board finds that the evidence does not show severe 
limitation of lumbar spine motion, residuals of a vertebral 
fracture, ankylosis of the complete spine, ankylosis of the 
lumbar spine, severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, or severe 
lumbosacral strain that met the criteria for a rating higher 
than 20 percent.

As of February 7, 2006, the Board finds that the evidence 
does not show residuals of a vertebral fracture, complete 
ankylosis of the spine, ankylosis of the lumbar spine, or 
pronounced intervertebral disc syndrome with little 
intermittent relief that would meet the requirements for a 
rating greater than 40 percent.

Under the new regulations, the veteran's lumbosacral 
disability warrants a rating of 40 percent, but not greater, 
effective February 7, 2006, the date of examination showing a 
demonstrable increase in severity.  The most limiting measure 
of motion was 30 degrees flexion on repetition, 10 degrees 
extension, and 15 degrees lateral and rotational motion.  The 
total range was 100 degrees.  Therefore, a 40 percent rating 
is warranted because forward flexion is 30 degrees or less 
and the total range is less than 120 degrees.  A higher 
rating is not warranted because there is no unfavorable 
ankylosis of the entire thoracolumbar spine.

The Board finds that the new regulations do not provide the 
basis for a rating greater than 20 percent prior to February 
7, 2006, because the evidence does not show forward flexion 
limited to 30 degrees or less or favorable ankylosis of the 
lumbosacral spine prior to that date.  Furthermore, the 
evidence does not show any incapacitating episodes that meet 
the regulatory criteria of having bed rest prescribed by a 
physician.

The record shows that the veteran has not been substantially 
employed since the early 1970s.  However, the veteran has 
other service and non-service-connected medical conditions 
including a mental disorder rated as 100 percent disabling.  
The Board finds that referral for consideration of an 
extraschedular rating for a lumbar spine disability is not 
warranted because there is no evidence of frequent 
hospitalizations or a marked interference with employment 
caused by the spine disability.  38 C.F.R. § 3.321 (b) 
(2006).

The weight of the credible evidence demonstrates that the 
veteran's degenerative joint disease of the lumbar spine did 
not warrant a rating greater than a 20 percent from June 25, 
1991, the date of petition to reopen the claim for service 
connection for that disorder until February 6, 2006.  
However, the weight of credible evidence demonstrates that 
the criteria for an increased rating of 40 percent, but not 
greater, are met as of February 7, 2006, the date of the 
examination demonstrating a factually ascertainable increase 
in disability.  38 C.F.R. § 3.400.  As the preponderance of 
the evidence is against this portion of the claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim for an increased initial rating.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

An increased staged rating of 40 percent, but not greater, is 
granted, effective February 7, 2006.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


